Appeal from decree of the Surrogate’s Court of Suffolk county in so far as it denied the appellant Hedges the right under the factual showing herein made to invade the principal óf the trust fund for his care and support under paragraph eighth of the decedent’s will. Decree unanimously affirmed, with costs to the respondents, payable out of the estate. Appeals from decisions of the surrogate of Suffolk county construing the will of Mary F. Hedges, deceased, dismissed. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.